DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-55, 58-59, 61-62, 71, 73, 76, 81, 83, 84, 86, 93, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US Patent No. 5,564,712, hereinafter Werner) in view of Baravaglio (US Patent No. 4,512,585, hereinafter Baravaglio) and Ross (GB 190904182 A, hereinafter Ross).
Regarding claim 51, Werner discloses a firing target for firearms shooting training (Fig. 1, col. 1, lines 3-6) comprising: a bullet collecting casing (steel frame 2; col. 2, lines 41-43) comprising a rear wall (plate 3; col. 2, lines 36-37), and a protective screen (curtain 1) made of resilient synthetic material (col. 2, lines 25-28, “synthetic material or non-reinforced rubber”, which is clearly understood to be resilient, as is conventional in the art as described at col. 1, lines 33-38) placed at the front of the bullet collecting casing (2) on the trajectory of incident bullets, and designed to halt any bullet fragments produced upon bullet impact within the bullet collecting casing (col. 2, lines 65-67). The protective screen (1) covers an entirety of a front face and front edge of the bullet collecting casing (col. 2, lines 52-67) and includes a back-forming section (i.e., the rear surface of the curtain 1) directed toward an interior of the firing target. 
Werner does not teach a lattice structure disposed inside the bullet collecting casing. However, in the art of bullet traps, to solve the problem of fully retaining bullets and preventing back-scattering of bullet splinters, Baravaglio teaches a lattice structure (Fig. 1, including slanted metal sheets 6, 7, 9, and 17 with deflectors 11; col. 2, lines 49-55) disposed inside a bullet collecting casing (1-5, Fig. 1). The lattice structure (6, 7, 9, 17) is designed to dissipate kinetic energy of incident bullets (col. 3, lines 33-37) and includes at least a first series of deflecting plates (6, 9) designed to deflect a trajectory of the incident bullets, which first series of deflecting plates (6, 9) is arranged according to a first inclined plane relative to a rear plane of the bullet collecting casing (1-5; Figs. 1-2), and at least a second series of deflecting plates (7 and 17) arranged according to a second inclined plane relative to the rear plane and distinct from the first inclined plane (Fig. 2), which second series of deflecting plates (7 and 17) is disposed between the first series of deflecting plates (6, 9) and the rear plane (see Fig. 2). The lattice structure (6, 7, 9, 17) forms a plurality of compartmented zones (Fig. 1; col. 2, lines 46-48). Baravaglio teaches that “this arrangement presents the advantage of avoiding any back scattering of large splinters, the incoming bullet sliding over the first metal sheet and being introduced into the passage and deflected by the deflector, without premature wear of this deflector, before undergoing any damage likely to produce splinter” (col. 2, lines 5-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Werner by disposing a lattice structure as taught by Baravaglio inside the bullet collecting casing (i.e., behind the protective screen and in front of the rear wall of Werner), in order to cancel out the kinetic energy of an incident bullet by successive deflections such that the bullet is progressively slowed to avoid the formation of splinters and premature wear of parts of the device (Baravaglio, col. 1, lines 51-56; col. 1, line 60-col. 2, line 11). The examiner notes that the protective screen of Werner covers the entirety of the front face of the casing, as discussed above, and thus also covers the entirety of anything that is located within the casing. Thus, when a lattice structure as taught by Baravaglio is disposed within the bullet collecting casing of Werner, as discussed above, the protective screen of Werner that covers the entirety of the front face of the casing would also cover the entirety of the lattice structure located within the casing.
Werner and Baravaglio do not teach the back-forming section of the protective sheet bearing against the lattice structure. However, Ross teaches a shooting target (Figs. 2 and 3) in which a back-forming section of a target screen (i.e., the back surface of target 20) is arranged to bear directly against deflecting plates (25a, 25b) located within a bullet collecting casing (casing 10) to form a plurality of corresponding compartmented zones. See Ross, pg. 2, lines 45-54: “the said sheet [20] is assisted to resist such impact by resting against the said supporting apex [25c of angular surfaces 25a and 25b], and the angular surfaces [25a and 25b] themselves serve to receive and deflect the pellets which penetrate through the target [20], into the side spaces of the casing 10, from which they may be removed.” The phrase “resting against” is understood to mean bearing directly against. When modifying Werner to include the lattice structure taught by Baravaglio as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the insight of Ross by arranging the back-forming section of Werner’s protective screen to bear directly against the lattice structure and to form a plurality of corresponding compartmented zones, in order to stabilize the protective screen to prevent the screen from curving inward either in response to bullet impact (Ross, pg. 2, lines 48-54) or as a result of lower air pressure in the closed space of the bullet collecting casing behind the protective screen (this being a potential problem identified by Werner at col. 3, lines 32-34).
Regarding claim 52, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged such that incident bullets are not able to directly impact the rear wall and are first deflected by the lattice structure (6, 7, 9, 17; col. 4, lines 5-9).
Regarding claim 53, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second series of deflecting plates (6, 7, 9, 17, Figs. 1-2) are arranged in such a manner to be contiguous (col. 2, lines 56-58).
Regarding claim 54, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches the first and second inclined planes (of plates 6, 7, 9, 17) are inclined relative to the same horizontal plane (e.g., relative to the horizontal ground plane shown in dashed line in Fig. 2).
Regarding claim 55, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 54. In the discussion above, Baravaglio’s metal sheets (6, 9) are considered to be the first series of deflecting plates, and the metal sheets (7 and 17) are considered to be the second series of deflecting plates. In the context of claim 55, the examiner notes that the sheets (7, 17) may alternatively be considered to be the first series of deflecting plates and the active faces (18) of the angle irons (13) shown in Fig. 2 may alternatively be considered to be a second series of deflecting plates (col. 3, lines 20-37), which are arranged according to a second inclined plane relative to the rear plane/wall and distinct from the first inclined plane of the first deflecting plates (sheets 7, 17, Fig. 2; col. 3, lines 28-32) and are disposed between the first series of deflecting plates (7, 17) and the rear plane/wall. These first and second series of deflecting plates (sheets 7 and 17, and faces 18) are inclined relative to the same horizontal plane (e.g., the horizontal ground plane shown in dashed line in Fig. 2). An angle formed between these deflecting plates (e.g., between plate 18 and plate 17, Fig. 2) is on the order of (i.e., approximately) 90 degrees, as shown in Fig. 2. The examiner notes that Baravaglio discloses the angle of the dihedron formed by plates 9 and 17 is less than 60 degrees (col. 3, lines 12-15), and the angle between plate 18 and plate 9 is about 45 degrees (col. 3, lines 29-32). When the angle of the dihedron is about 45 degrees, which is within the range taught by Baravaglio, then the angle between plate 18 and plate 17 will be about 90 degrees (45+45+90=180). Therefore, Baravaglio is understood to teach deflecting plates with an angle formed between first and second inclined planes that is on the order of 90 degrees as claimed.
Regarding claim 58, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches the front edge (col. 2, lines 57-58, “inwardly bent front edges of the cover plates [4, 4’, 5] and of the bottom plate [6]”) of the bullet collecting casing is covered by a protective frame (externally positioned steel profiles 9, Fig. 1; col. 2, lines 52-58) providing protection against direct bullet impacts, the protective frame (9) being mounted in an interchangeable manner on the bullet collecting casing (col. 2, lines 52-65, by bolts and/or nuts).
Regarding claim 59, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 58. Werner does not teach the protective frame is disposed between the front edge of the bullet collecting casing and the protective screen. However, Baravaglio further teaches a protective frame (uprights 30, 31, 32, Fig. 1; col. 3, lines 40-49) covering a front edge (29) of the bullet collecting casing (1-5) and disposed between the front edge (29) of the bullet collecting casing (1-5) and a protective screen (34; see Figs. 1-2 and col. 4, lines 17-23, the screen 34 being disposed between the metal sheet trap/bullet collecting casing and the marksman). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by disposing the protective frame between the front edge of the bullet collecting casing and the protective screen, as suggested by Baravaglio, in order to simultaneously protect the front edges and prevent back scattering of splinters (Baravaglio, col. 3, lines 46-49).
Regarding claim 61, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 59. Werner further teaches (Fig. 1) the protective screen (1) is secured to the protective frame (9 of Werner, as modified above in view of Baravaglio) and to the front edge of the bullet collecting casing by a set of fixing elements (col. 2, lines 52-65, bolts and/or nuts) disposed on left-hand and right-hand lateral sides of the firing target (i.e., on inwardly bent front edges of cover plates 4, 4’).
Regarding claim 62, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 61. Werner further teaches the fixing elements are disposed outside the bullet collecting casing (col. 2, lines 52-61, externally on front edge, or on the outside of the cover plates) next to the left-hand and right-hand lateral sides (cover plates 4, 4’) of the bullet collecting casing. 
Regarding claim 71, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches (Fig. 1) a collecting bin (detachable box 8; col. 2, lines 43-45) disposed in a collecting zone below a space between the protective screen (1) and the rear wall (3), in order to collect bullets, bullet fragments, and other bullet residues (col. 2, line 44, “bullet and jacket remains”). Baravaglio further teaches the deflecting plates (6, 7, 9, 17; Figs. 1-2) are disposed such that, after impacting the lattice structure (6, 7, 9, 17), the bullets and bullet fragments are conveyed by gravity firstly toward a rear portion of the bullet collecting casing (1-5) forming a space between the lattice structure (6, 7, 9, and 17) and the rear plane/wall (i.e., the space in which the bullet trajectory is illustrated in Fig. 2), and then toward a collecting zone situated below the space (at bottom in Fig. 2; col. 3, lines 33-36). Therefore, when modifying Werner in view of Baravaglio as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the deflecting plates taught by Baravaglio to convey the bullet and bullet fragments toward the collecting zone of Werner, in order to facilitate containment and safe disposal of spent bullets and bullet fragments.
Regarding claim 73, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting bin (8, Fig. 1) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”).
Regarding claim 76, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches the collecting zone (including collecting bin 8, Fig. 1) is accessible from a back of the firing target (see Fig. 1, showing access to collecting bin 8 from the front or back of the target).
Regarding claim 81, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Baravaglio further teaches (Fig. 2) each compartmented zone (between plates 6, 7, 9, and 17) is provided with an opening at its bottom (see Fig. 2, showing opening between adjacent dihedrons, through which bullet falls after successive deflections; col. 3, lines 33-37) to enable the evacuation by gravity of the bullets, bullet fragments, and other bullet residues to a collecting zone (col. 3, lines 33-37; col. 4, lines 5-13).
Regarding claims 83, 84, and 86, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claims 51, 59, and 71, respectively. Werner further teaches the firing target is mobile and supported by a positioning device (col. 3, lines 27-29: “[t]he support members [15] can … be equipped with wheels to make the assembly easy to move”) enabling adjustment of a ground position of the firing target.
Regarding claim 93, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches the bullet collecting casing (frame 2 with rear wall 3, Fig. 1) is made of metal (col. 2, lines 22-25; col. 3, line 4). Baravaglio further teaches the lattice structure (6, 7, 9, 17) is made of metal (col. 2, lines 46-55, “metal sheets”).
Regarding claim 97, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 93. Werner further teaches the metal of the bullet collecting casing is ballistic steel (col. 2, lines 22-25; col. 3, line 4). Baravaglio further teaches the metal of the lattice structure is ballistic steel (col. 2, lines 53-55).
Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio and Ross, in further view of Schneider (CH 480,610 A; hereinafter Schneider).
Regarding claims 56 and 57, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 54. Baravaglio further teaches the lattice structure includes at least two vertical support plates (1, 2, 3, Fig. 1) arranged substantially perpendicularly to the rear plane/wall. Baravaglio does not explicitly teach the vertical support plates are provided with first and second series of notches designed to receive the first and second series of deflecting plates. However, in the art of shooting targets, Schneider teaches (Figs. 1-2) that it is known to support a lattice structure comprising two series of inclined deflecting plates (catch lamellae 2 and splinter protection lamellae 8; see English machine translation, lines 71-72) by at least two vertical support plates (columns 1) provided with first and second series of notches designed to receive the first and second series of deflecting plates (lines 52-53, “inclined, channel-like recesses for inserting and resting the catch lamellae 2”, in the manner of slat blinds; lines 71-73, the lamellae 8 being similarly arranged in the manner of slat blinds) (claim 56); wherein the first and second series of deflecting plates (2, 8) are mounted on the vertical support plates (1) by simple nesting (line 53, “inserting and resting”) of the deflecting plates (2, 8) in the notches provided for that purpose (claim 57). Schneider teaches that this arrangement permits replacement of individual deflecting plates as needed (lines 88-90). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Werner to include a lattice structure as taught by Baravaglio as discussed above, to provide the vertical support plates of the lattice structure with first and second series of notches as taught by Schneider for nesting of the deflecting plates, so that the deflecting plates can be easily replaced when needed.
Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio and Ross, in further view of Secreto (US Patent No. 4,149,800, hereinafter Secreto).
Regarding claims 63 and 64, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 59. Werner, Baravaglio, and Ross do not teach a set of notches and corresponding extensions arranged on the protective frame and on the front edge of the bullet collecting casing to support the protective frame on the front edge of the bullet collecting casing. However, to solve the problem of removably supporting a frame on the front edge of a casing, Secreto teaches supporting the frame (19, Fig. 1) on the front edge of the casing (box 1) by a set of notches (28-33; col. 1, lines 26-29) and corresponding extensions (tabs 13-18; col. 2, lines 30-34) arranged on the frame (19) and on the front edge of the casing (1) (claim 63); wherein the frame (19) is provided with the notches (28-33) cooperating with the corresponding extensions (13-18) arranged on the front edge of the casing (1) (claim 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by providing the protective frame and the front edge of the bullet collecting casing with respective notches and corresponding extensions, as taught by Secreto, since this involves the simple substitution of one known arrangement for supporting a frame on the front edge of a casing for another known arrangement for supporting a frame on the front edge of a casing, to yield predictable results.
Claims 65-70 and 85 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio and Ross, in further view of Khazzaka (EP 0332273 A1, hereinafter Khazzaka).
Regarding claim 65, the modified Werner discloses the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches the protective screen (1) consists of a plurality of elements (col. 2, lines 25-28). Werner does not teach the elements are secured to one another by means of a set of nestable securing elements. However, in the art of bullet traps, Khazzaka teaches (Figs. 3-6) that it is advantageous to form a protective screen (wall 4) of a plurality of nested elements (modular tiles 6; para. 0022) secured to one another by means of a set of nestable securing elements (projections 7-12 and grooves 13-18, Fig. 4-6; para. 0023). Khazzaka teaches that this arrangement is advantageous because it permits adaptable construction of the wall while ensuring that the entire wall will have an adequate thickness for braking projectiles as they enter the bullet trap (para. 0018; para. 0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by forming the protective screen from a plurality of nested elements secured to one another by a set of nestable securing elements as taught by Khazzaka, in order to permit adaptable construction of the wall while ensuring the entire wall will have an adequate thickness for braking projectiles as they enter the bullet collecting casing. 
Regarding claim 66, the modified Werner discloses the claimed invention substantially as claimed, including the nested elements taught by Khazzaka, as set forth above for claim 65. Khazzaka further teaches (Fig. 3) the plurality of nested elements (6) includes a plurality of identical and interchangeable nested intermediate elements (modular tiles 6 in middle row of Fig. 3) each including at least an upper nestable securing element (projection 7 with grooves 17 and 18, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (groove 13 and projections 9 and 10, Figs. 4 and 6) of another, adjacent element of the protective screen (4) placed immediately above it, and at least a lower nestable securing element (groove 13 between projections 9 and 10, Figs. 4 and 6) designed to cooperate with a complementary nestable securing element (projection 7 with grooves 17 and 18) of another, adjacent element of the protective screen placed immediately below it (para. 0023, Fig. 3).
Regarding claim 67, the modified Werner discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 of middle row, Fig. 3) includes a façade-forming portion (at front in Figs. 3-4; at bottom in Fig. 5) directed toward the exterior of the firing target (i.e., facing the shooter) and a back-forming portion (hidden from view in Figs. 3-4; at top in Fig. 5) directed toward the interior of the firing target. Baravaglio teaches the lattice structure located within the firing target (Figs. 1-2) as discussed above for claim 51. Khazzaka further teaches the façade-forming portion is offset relative to the back-forming portion (see Fig. 5) in such a manner as to form a shoulder (at groove 16, Fig. 5) on which an adjacent element (6) of the protective screen (4) comes to bear (para. 0023).
Regarding claim 68, the modified Werner discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further teaches each intermediate element (i.e., each modular tile 6 in middle row of Fig. 3) includes a pair of upper nestable securing elements (grooves 17 and 18, Fig. 6) and a pair of lower nestable securing elements (projections 9 and 10, Fig. 6) complementary to the upper nestable securing elements (17, 18; para. 0023).
Regarding claim 69, the modified Werner discloses the claimed invention substantially as claimed, as set forth above for claim 67. Khazzaka further teaches the façade-forming portion (at bottom in Fig. 5) and the back-forming portion (at top in Fig. 5) are each provided with an upper nestable securing element (grooves 17 and 18, Fig. 6) and a lower nestable securing element (projections 9 and 10, Fig. 6) complementary to the upper nestable securing element (17, 18; para. 0023).
Regarding claim 70, the modified Werner discloses the claimed invention substantially as claimed, as set forth above for claim 66. Khazzaka further discloses the plurality of nested elements (6, Fig. 3) includes an upper terminal element (block 6 in top row of wall 4) disposed in a top portion of the protective screen (4) and nested in an upper portion of a first or top intermediate element (block 6 in upper middle row of wall 4), and a lower terminal element (block 6 in bottom row of wall 4) disposed in a bottom portion of the protective screen (4) and nested in a lower portion of a final or bottom intermediate element (block 6 in lower middle row of wall 4), said upper terminal element (6) being provided with at least a lower nestable securing element (groove 13 with projections 9 and 10, Fig. 6) complementary to and cooperating with the upper nestable securing element (projection 7 with grooves 17 and 18) of the top intermediate element (6), and the lower terminal element (6) being provided with at least an upper nestable securing element (projection 7 with grooves 17 and 18) complementary to and cooperating with the lower nestable securing element (groove 14 with projections 9 and 10) of the bottom intermediate element (6).
Regarding claim 85, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 65. Werner further teaches the firing target is mobile and supported by a positioning device (col. 3, lines 27-29: “[t]he support members [15] can … be equipped with wheels to make the assembly easy to move”) enabling adjustment of a ground position of the firing target.
Claims 72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio and Ross, in further view of Oh et al. (US Patent No. 8,528,911, hereinafter Oh).
Regarding claim 72, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 71. Werner further teaches (Fig. 1) the bullet collecting casing (2) is mounted on a base (support members 15; col. 3, lines 24-29), wherein the collecting zone (including collecting bin 8) for the bullets and bullet fragments is situated below the bullet collecting casing (2), wherein a lower wall (bottom plate 6 with tapering hoppers 7) of the bullet collecting casing (2) is provided with one or more orifices (hoppers 7) communicating with the collecting zone (including collecting bin 8; col. 2, lines 41-45). Werner does not explicitly teach that the collecting zone is in the base, with the lower wall of the bullet collecting casing resting on the base. However, Oh teaches a similar firing target (Figs. 1-2) including a bullet collecting casing (empty shell collection unit 1) mounted on a base (main body C of empty shell discharge unit 2), wherein a collecting zone including a collecting bin (empty shell receipt box 22; col. 6, lines 13-20) for the bullet fragments is situated below the bullet collecting casing (1), in the base (C), and a lower wall (hopper 21) of the bullet collecting casing (1), resting on the base (C, Figs. 1-2), is provided with one or more orifices (outlet port 211) communicating with the collecting zone and collecting bin (22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by configuring the base such that the collecting zone is in the base and the lower wall rests on the base, as taught by Oh (e.g., by providing an enclosed base such as that taught by Oh rather than individual base supports as taught by Werner), since this involves the simple substitution of one known arrangement of a base with respect to a collecting zone of a firing target with another known arrangement of a base with respect to a collecting zone of a firing target, to yield predictable results. Additionally, the examiner notes that one of ordinary skill in the art would recognize that an enclosed base such as that taught by Oh, with the collecting zone in the base, may be preferred in order to protect the collecting bin by enclosing the bin within the base.
Regarding claim 74, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 72. Werner further teaches the collecting bin (8) is disposed in a removable manner in order to be removed from the firing target during maintenance operations (col. 2, lines 43-52, “detachable”). With respect to the base, Oh further teaches the collecting bin (22, Figs. 1-2) is disposed in a removable manner in the base (C) in order to be removed from the firing target during maintenance operations (col. 6, lines 32-36). 
Regarding claim 75, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 74. Werner further discloses a locking device (col. 2, lines 45-49, clamps) for locking the collecting bin (8), which locking device is arranged to lock the collecting bin (8) against the lower wall of the bullet collecting casing (at hopper 7, col. 2, lines 45-49, to ensure airtight connection) and thereby enable the collecting of bullets, bullet fragments, and other bullet residues (when clamped), or to unlock and release the collecting bin (8) from the lower wall of the bullet collecting casing (at hopper 7) and thereby enable removal of the collecting bin (col. 2, lines 43-52). 
Claims 77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio, Ross, and Schneider, in further view of Alward (US Patent No. 5,718,434, hereinafter Alward) and Steidle et al. (US Patent No. 4,588,194, hereinafter Steidle).
Regarding claim 77, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 56. Baravaglio further teaches the lattice structure (6, 7, 9, 17) is mounted in a removable manner inside the bullet collecting casing (col. 3, lines 50-64), and the firing target includes a securing mechanism (angle irons 20 with bolts 21 and nuts 22, Fig. 3) for securing the lattice structure (6, 7, 9, 17) to the bullet collecting casing (1-5). Baravaglio does not teach the securing mechanism includes a plurality of transverse bars passing through mounting orifices provided in the vertical support plates. However, Alward teaches a similar firing target (Figs. 1-2) comprising a lattice structure (deflecting plates 12; col. 3, lines 37-52) that is mounted in a removable manner inside a bullet collecting casing (col. 6, lines 27-30), with a securing mechanism (mounting rods 32; col. 6, lines 30-38) for securing the lattice structure (12) to the bullet collecting casing, the securing mechanism including a plurality of horizontal transverse bars (mounting rods 32, Fig. 2) secured to two vertical support plates (side walls 10, 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by removably mounting the lattice structure inside the bullet collecting casing by a securing means comprising a plurality of horizontal transverse bars as taught by Alward, so that the deflecting plates of the lattice structure can be more easily removed and replaced when damaged (Alward, col. 6, lines 26-38). Although Alward does not explicitly teach that the horizontal transverse bars (32) are secured to the vertical support plates (10, 11) via mounting orifices, Steidle teaches that it is old and well-known in the art of shooting targets to secure horizontal transverse bars (21, 36, Fig. 10) to vertical support plates (side panels, Fig. 10) by the bars (21, 36) passing through mounting orifices (holes 22) provided in the vertical support plates (col. 3, lines 56-62). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of Werner by securing the horizontal transverse bars to the vertical support plates by passing the horizontal transverse bars through mounting orifices as taught by Steidle provided in the vertical support plates, since this involves the simple substitution of one known arrangement for securing horizontal transverse bars to vertical support plates of a shooting target for another known arrangement for securing horizontal transverse bars to vertical support plates of a shooting target, to yield predictable results.
Regarding claim 79, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse bars (32, Fig. 2) are disposed between the deflecting plates (12) and the rear wall (13) in such a manner as not to be exposed to direct bullet impacts (see Fig. 2).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Baravaglio, Ross, Schneider, Alward, and Steidle, in further view of Pencyla (US Patent No. 3,737,165, hereinafter Pencyla).
Regarding claim 78, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 77. Alward further teaches the horizontal transverse bars (32, Fig. 2) are secured at their ends to left-hand and right-hand lateral walls (10, 11) of the bullet collecting casing (col. 6, lines 32-34). Alward does not explicitly teach that the horizontal transverse bars are also fixed to the rear wall. However, Pencyla teaches a similar firing target (Figs. 1 and 3) in which deflector plates (18) are secured by securing means (bolts 20, 30, Figs. 1 and 3) that are fixed both to lateral sides of the firing target (col. 4, lines 33-41) and to a rear wall (back plate means 5, via cantilever bracket arms 21; col. 2, line 66-col. 3, line 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Werner to include horizontal transverse bars as taught by Alward as discussed above for claim 77, to fix the horizontal transverse bars both to the left- and right-hand lateral walls and to the rear wall, e.g., by a cantilever bracket as taught by Pencyla, in order to increase the stability of the assembly.  
Claims 88, 91, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Baravaglio, Ross, and Khazzaka, in further view of Unverzagt (US Patent No. 4,773,653, hereinafter Unverzagt).
Regarding claim 88, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 65. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, Unverzagt teaches that resilient material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by selecting a resilient material as taught by Unverzagt for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Regarding claim 91, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 88. Unverzagt further teaches a protective screen (panel 30, Fig. 1) is produced in the same resilient material as the trim (37; col. 3, lines 39-46). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of Werner by producing the protective screen in the same resilient material as the trim (e.g., rubber), in order to perform the similar function of reducing the hazards of ricochet, splatter, and lead particles for bullets striking either the protective screen or the edges of the bullet collecting casing.
Regarding claim 94, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 88. Unverzagt further teaches the resilient material is a synthetic material, namely, polyurethane (col. 3, lines 45-46, “polyurethane rubbers”).
Claims 89, 92, 95, and 98 are rejected under 35 U.S.C. 103 as being unpatentable Werner in view of Baravaglio and Ross, in further view of Unverzagt.
Regarding claim 89, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing. Werner does not teach the trim is made from a resilient material. However, in the art of firing targets, Unverzagt teaches that resilient material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by selecting a resilient material as taught by Unverzagt for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Regarding claim 92,  the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 89. Unverzagt further teaches a protective screen (panel 30, Fig. 1) is produced in the same resilient material as the trim (37; col. 3, lines 39-46). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of Werner by producing the protective screen in the same resilient material as the trim (e.g., rubber), in order to perform the similar function of reducing the hazards of ricochet, splatter, and lead particles for bullets striking either the protective screen or the edges of the bullet collecting casing.
Regarding claim 95, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 89. Unverzagt further teaches the resilient material is a synthetic material, namely, polyurethane (col. 3, lines 45-46, “polyurethane rubbers”).
Regarding claim 98, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 51. Werner does not teach the protective screen is made of polyurethane. However, in the art of firing targets, Unverzagt teaches a protective screen (panel 30, Fig. 1; col. 4, lines 50-64) made of polyurethane (col. 3, lines 30-46, “polyurethane rubbers”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by selecting polyurethane as taught by Unverzagt for the protective screen, in order to dissipate impact forces of the bullet and reduce backsplatter resulting from bullets captured within the bullet collecting casing (Unverzagt, col. 5, lines 12-17).
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Baravaglio and Ross, in further view of Takahashi (US Patent No. 5,108,801, hereinafter Takahashi).
Regarding claim 90, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 61. Werner further teaches a trim (steel profiles 9, Fig. 1; col. 2, lines 52-67) covering the bullet collecting casing on the left- and right-hand lateral sides of the firing target (Fig. 1). Werner does not teach the trim is made from a resilient material and covers the fixing elements disposed on the left- and right-hand lateral sides of the firing target. However, to solve the problem of covering a series of fixing elements, Takahashi teaches that it is old and well-known to provide a resilient trim (16, Fig. 2; col. 1, lines 14-29; col. 1, lines 48-60; col. 2, line 49-col. 3, line 13) to cover a set of fixing elements (screws 24, Fig. 2; col. 1, lines 11-12; col. 1, lines 26-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by including a resilient trim as taught by Takahashi that covers the set of fixing elements on the left- and right-hand lateral sides of the firing target, in order to provide a decorative finish to the firing target.
Claim 96 is rejected under 35 U.S.C. 103 as unpatentable over Werner in view of Baravaglio, Ross, and Takahashi, in further view of Unverzagt.
Regarding claim 96, the modified Werner teaches the claimed invention substantially as claimed, as set forth above for claim 90. Takahashi further teaches the resilient material is a synthetic material (col. 1, lines 48-60, “rubber or plastic-like material”). Takahashi does not explicitly teach the synthetic material is polyurethane. However, in the art of firing targets, Unverzagt teaches that resilient, synthetic polyurethane material (at 37 in Fig. 1; col. 3, lines 30-46, “polyurethane rubbers”) is known to be a suitably abrasion- and impact-resistant material for covering a bullet-collecting casing, in order to reduce backsplatter (col. 1, lines 5-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Werner by selecting polyurethane as taught by Unverzagt for the trim, in order to reduce backsplatter resulting from bullets striking the bullet collecting casing.
Allowable Subject Matter
Claims 82 and 99 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments with respect to rewritten independent claim 82, filed September 8, 2022 (see pg. 18), are persuasive. 
Response to Arguments
Applicant's arguments filed September 8, 2022, have been fully considered. Applicant’s arguments with respect to independent claim 51 are not persuasive. 
In response to Applicant’s argument that Werner teaches away from a lattice structure because Werner’s rear wall is designed to be an impact plate, the examiner finds nothing in Werner’s teaching that would criticize, discredit, or otherwise discourage the use of a lattice structure taught by Baravaglio in combination with the rear wall of Werner. In view of Baravaglio’s teaching, one of ordinary skill in the art would recognize that adding a lattice structure to Werner’s apparatus would be an improvement over Werner’s use of the rear wall as an impact plate, because Baravaglio teaches that the lattice structure advantageously cancels out the kinetic energy of the bullet by successive deflections, “so that slowing down is progressive and avoids the formation of splinters and the premature wear of the parts of the device” (Baravaglio, col. 1, lines 51-56). The examiner finds nothing in Werner that would contradict the teachings of Baravaglio with respect to the advantages of a lattice structure or that would suggest that such a lattice structure would not work with Werner’s device. In response to Applicant’s argument that the use of a lattice structure would negate the purpose of Werner’s rear wall, the examiner maintains that receiving impacts is not the only purpose of Werner’s rear wall. Rather, the rear wall of Werner is also important for forming a closed space within the bullet collecting casing that can be evacuated by a fan assembly, in order to reduce the amount of lead particles in the air. See Werner, col. 3, lines 1-5: “The bullet trap is connected … to an evacuation equipment or a fan assembly 10, for evacuating the closed space between the curtain 1, the steel plate 3 [i.e., the rear wall] and the cover plates 4, 4’, 5 and 6 through a duct 11.” Also see col. 2, lines 1-13. For these reasons, the examiner maintains that it would have been obvious to one of ordinary skill in the art to modify Werner to include a lattice structure as taught by Baravaglio between the protective screen and the rear wall that form the closed space, in order to yield the advantages taught by Baravaglio.
In response to Applicant’s argument that the examiner has disregarded certain features of the tertiary Ross reference, the examiner notes that Ross has been relied upon only to show that it was known prior to Applicant’s invention to arrange a target screen (target 20, Figs. 2-3) to bear directly against internal deflecting plates (25a-b) to help support the screen. In response to Applicant’s argument that Ross’s door (11) would be hazardous, the examiner has not proposed adding a door or any features of a door to the primary reference. In response to Applicant’s argument that Ross teaches away from arranging the protective screen to cover an entirety of the front face and front edge of the bullet collecting casing because of Ross’ door, the circular shape of Ross’ screen, and/or the lack of a protective function for Ross’ screen, the examiner maintains that the protective function of the screen and the arrangement of the protective screen to cover the entirety of the front face and front edge of the casing are all explicitly taught by the primary reference, Werner, as discussed above. The examiner finds nothing in Ross that would criticize, discredit, or otherwise discourage the application of Ross’ insight to the protective screen of Werner in the manner set forth above.
In response to Applicant’s argument that Werner does not teach the protective screen being made of resilient synthetic material, the examiner notes that Werner teaches the protective screen (curtain 1) is made of “synthetic material or non-reinforced rubber” (col. 2, lines 25-27), which is clearly understood to be resilient as is conventional in the art (e.g., see Werner, col. 1, lines 36-38, describing the functions of prior art synthetic or rubber curtains: “through the contractibility of the material in the curtain, the bullet will only leave a very small hole in the curtain”). Therefore, the examiner maintains that one of ordinary skill in the art would immediately understand Werner to teach the protective screen being made of resilient synthetic material. In response to Applicant’s argument that Werner does not teach the protective screen covering an entirety of a front face and front edge of the bullet collecting casing, the examiner maintains that Werner states that “[t]he curtain is peripherally sealed to the cover plates 4, 4’, 5 and to the bottom plate 6” by attachment to “inwardly bent sections of the front edges of the cover plates and of the bottom plate” (col. 2, lines 52-58), which is clearly understood to mean that the protective screen/curtain (1) covers the entirety of the front face and front edge of the bullet collecting casing, as shown in Fig. 1. For clarity, the examiner notes Fig. 1 of Werner is “a diagrammatic, partly fragmentary perspective view,” col. 2, lines 19-21, in which the protective screen/curtain (1) is shown in a cutaway view for the purpose of illustrating the interior of the casing. One of ordinary skill in the art would immediately understand from Werner’s written description that the protective screen/curtain (1) is not actually cut away but instead covers the entirety of the front face and front edges to form the closed space within the casing, as described at col. 2, lines 52-67. 
In response to Applicant’s argument that Werner does not teach the protective screen covering the entirety of the lattice structure located within the casing, the examiner maintains that the protective screen of Werner covers the entirety of the front face of the casing, and thus also covers the entirety of anything that is located within the casing. Thus, when a lattice structure as taught by Baravaglio is disposed within the bullet collecting casing of Werner, as discussed above, the protective screen of Werner that covers the entirety of the front face of the casing would also cover the entirety of the lattice structure located within the casing. 
In response to Applicant’s argument that Ross does not teach the back-forming section of a protective screen being arranged to bear directly against the lattice structure, the examiner notes again that the screen and its protective function are taught by Werner. In response to Applicant’s argument that Ross’ paper or cardboard sheet (20) does not bear in any way against a lattice structure, the examiner notes that Ross explicitly teaches that the sheet (20) “is assisted to resist such impact [from pellets passing through the sheet 20] by resting against the said supporting apex [25c, of angular surfaces 25a-b], and the angular surfaces themselves serve to receive and deflect the pellets which penetrate through the target” (pg. 2, lines 50-53, emphasis added). The phrase “resting against” is understood to be mean bearing directly against. Applicant’s position that the sheet of Ross cannot bear directly against the deflecting plates because the sheet is attached to and supported by another component of the device appears to be inconsistent with Ross’ teaching that the sheet (20) rests against the apex of the angled deflecting surfaces. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the insight of Ross to the combination of Werner and Baravaglio by arranging the protective screen of Werner to rest against/bear directly against the lattice structure to yield the advantage taught by Ross of helping to support the protective screen against inward deflection.
As noted above, Applicant’s arguments with respect to rewritten independent claim 82, see pg. 18, have been fully considered and are persuasive. The rejection of claim 82 under 35 USC 103 set forth in the previous Office action has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 24, 2022/